Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-16 are pending. Claims 1-16 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Withdrawn rejections
Applicant's amendments and arguments filed 11/08/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The amendments to claim 12 have overcome the 112(b) rejection of claims 12 and 13 in the non-final mailed 07/07/2021.
Applicant’s arguments were persuasive and have overcome the 103 rejection of claims 1-13 and 15-16 over ‘660 (USPGPub 2016/0200660, Published 07-2016) in the non-final mailed 07/07/2021. See applicant’s arguments filed 11/08/2021 written page 8 of 10. Applicant argues the temperatures in reference Kill US ‘660 do not result in the 
Applicant’s arguments were persuasive and have overcome the 103 rejection of claim 14 over ‘660 (USPGPub 2016/0200660, Published 07-2016), as applied to claims 1-13 and 15-16 in the above 103 rejection and in further view of ‘997 (USPGPub 2021/0113997, Published 04-2021 with a provisional filed 06-2018) and ‘405 (USPGPub 2008/0009405, Published 01-2008), in the non-final mailed 07/07/2021. See applicant’s arguments filed 11/08/2021 written page 8 of 10. Applicant argues the temperatures in reference Kill US ‘660 do not result in the claimed methanol concentration of the bottom liquid of the distillation column. See comparative Examples 1 and 2 in the specification.
Applicant’s arguments were persuasive and have overcome the 103 rejection of claims 1, 6-7, 10-13 and 15-16 over ‘740 (JP 58 157740, Published 09-1983. As cited in the IDS filed 10/22/2020), in the non-final mailed 07/07/2021. See applicant’s arguments filed 11/08/2021 written page 9 of 10. Applicant argues the translation of reference ‘740 relied upon by the examiner is incorrect. The correct translation teaches 67.7% methanol, which is outside the claimed range of methanol. See Non-Patent Literature 11/08/2021.
The following newly applied 112(b) rejection constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

Newly Applied Rejections
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the process of claim 1 with temperatures from 71-80C and a pressure of -3 kPaG, does not reasonably provide enablement for the temperatures and pressures encompassed by claims 1 and 10. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) 
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. Claim 1 is directed to the process to prepare methyl methacrylate utilizing a distillation step with a specific methanol concentration.  Claim 1 includes any and all distillation parameters. Which include any and all distillation temperatures, pressures, and residence times. Claim 10 defines the temperatures and pressures as 45-80C and -50 to 0 kPaG.
  
2) Nature of the invention 
The invention is a process to prepare methyl methacrylate utilizing a distillation step. The step requires a methanol concentration of 1-30% by mass in the first distillation column bottom.

3) Relative level of skill possessed by one of ordinary skill in the art
The skill possessed by one of ordinary skill in the art is high. For example, a masters or PhD in organic chemistry.

4) State of, or the amount of knowledge in, the prior art
The prior art is ‘660 (USPGPub 2016/0200660, Published 07-2016). The prior art teach the process to prepare methyl methacrylate (MMA) by oxidative esterification of 
The prior art teach a range of temperatures that overlap the instant distillation temperatures. For example, the art teaches 40 to 85C and more broadly 20 to 100C (Par. 56).
Concerning the methanol in the bottoms of the first distillation column, the prior art teach the bottoms contain predominantly MMA and methanol…”. (par. 37).
However, the prior art does not teach or disclose how to achieve the currently claimed methanol concentration in the bottom of the first distillation column.

5) Level or degree of predictability, or a lack thereof, in the art
As set forth above, the prior art teach the process to prepare the methyl methacrylate product using a distillation step. However the prior art does not teach how to achieve the currently claimed methanol concentration. 
Moreover, the temperatures and distillation parameters of the prior art do not generate the claimed methanol concentrations, as evidence by the comparative examples in the specification.
The comparative examples disclose temperatures of 84 and 70C in the bottom of the first distillation column. The temperatures of the prior art overlap the temperatures in the comparative examples. For example, the temperatures of the prior art are 40 to 85C 
Due to the temperatures of the comparative examples not generating the methanol concentrations, and the comparative example temperatures overlapping those of the prior art, the expectation and/or predictability of the prior art generating the methanol concentrations is low.
Applicant’s own remarks filed 11/08/2021 on page 8 of 10 reinforce the assertion the temperatures and distillation parameters of the prior art do not achieve the claimed methanol concentration.
For example, applicant states “it is evident that the alleged same or similar temperature of Krill US ‘660 does not necessarily result in the claimed methanol concentration of the bottom liquid of the distillation column”.
 Due to the prior art’s inability to achieve the methanol concentration as evidence by applicant’s own remarks and the comparative examples, the level or degree of predictability in the art is extremely low.

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification, guidance and direction on how to make the claimed methanol concentration in order for the application to be enabled for the full scope of the claimed invention. 
Applicant teaches how to make the currently claimed methanol concentration in working examples 1-5. Additionally, applicant states in the remarks filed 11/08/2021 on 

    PNG
    media_image1.png
    95
    787
    media_image1.png
    Greyscale

	The specific temperatures, pressures and residence times for the working examples 1-5, are shown immediately below for convenience.

    PNG
    media_image2.png
    146
    910
    media_image2.png
    Greyscale

 However, Comparative Example 1 does have temperatures that fall within claim 1 but does not generate the methanol concentration.
Comparative working Example 2 has specific temperatures, and a pressure that fall within the ranges of claims 1 and 10, but fail to produce the claimed methanol concentration. See immediately below.

    PNG
    media_image3.png
    71
    890
    media_image3.png
    Greyscale

	Through applicant’s own admission, the methanol concentration is achieved by specified temperatures, pressures and residence times. However, the above comparative examples and the prior art show the methanol concentrations cannot be achieved using all the temperatures and pressures encompassed by claims 1 and 10.
There does not appear to be working examples and/or guidance that span the entire range of temperatures and pressures in current claims 1 and 10 that enable the reader to make the currently claimed methanol concentration.

7) Presence or absence of working examples
The specification details how to make the methanol concentration in working examples 1-5 utilizing temperatures from 71-80C and a pressure of -3 kPaG. 
However, the specification fails to provide scientific data and working embodiments that produce the currently claimed methanol concentrations using all the temperatures and pressures encompassed by claims 1 and 10.

8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 

This is especially true when the art lacks method steps that would enable one to arrive at the currently claimed methanol concentrations. The breadth of the claims includes an untold amount of temperatures and pressures that are not shown through working examples to produce the methanol concentrations.  As a result of Applicant’s lack of disclosure of the specified temperatures, pressures and residence times and the unpredictability of the art, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to arrive at temperatures, pressures and residence times that produce the methanol concentration. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Claims 1-16 are rejected. No claims allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622